J-A16018-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: Z.R., A MINOR              :   IN THE SUPERIOR COURT
                                   :        OF PENNSYLVANIA
                                   :
 APPEAL OF: A.R.                   :
                                   :
                                   :
                                   :
                                   :
                                   :        No. 47 MDA 2020

          Appeal from the Decree Entered December 10, 2019
           In the Court of Common Pleas of Columbia County
                Orphans' Court at No: 2019-OC-225-RT

 IN RE: Z.R., A MINOR              :   IN THE SUPERIOR COURT
                                   :        OF PENNSYLVANIA
                                   :
 APPEAL OF: A.R., MOTHER           :
                                   :
                                   :
                                   :
                                   :
                                   :        No. 48 MDA 2020

          Appeal from the Decree Entered December 10, 2019
           In the Court of Common Pleas of Columbia County
                Orphans' Court at No: 226 OC 2019 RT

 IN RE: Z.R., A MINOR              :   IN THE SUPERIOR COURT
                                   :        OF PENNSYLVANIA
                                   :
 APPEAL OF: A.R.                   :
                                   :
                                   :
                                   :
                                   :
                                   :        No. 49 MDA 2020

          Appeal from the Decree Entered December 10, 2019
           In the Court of Common Pleas of Columbia County
                Orphans' Court at No: 2019-OC-227-RT
J-A16018-20


BEFORE: PANELLA, P.J., STABILE, J., and MUSMANNO, J.

MEMORANDUM BY STABILE, J.:                          FILED AUGUST 05, 2020

       A.R. (“Mother”), appeals from the decrees entered on December 10,

2019, which terminated involuntarily her parental rights to her children, Z.R.

1, a male born in October 2014; Z.R. 2, a female born in June 2016; and Z.R.

3, a male born in August 2017 (collectively, “the Children”).1 After careful

review, we affirm in part, vacate in part, and remand for further proceedings

consistent with this memorandum.

       The record reveals that Columbia County Children and Youth Services

(“CYS”) became involved with Mother, Father, and Z.R. 1 in December 2014.

According to the family’s Service Plan, CYS received reports that Father and

Mother were living in poor home conditions, and that there were issues with

their parenting of Z.R. 1. Exhibit CYS-1 (3/2/15 Service Plan for Z.R. 1) at B-

1. It appears that CYS did not file a dependency petition at that time and Z.R.

1 remained in the home. Subsequently, in February 2018, CYS implemented

a safety plan with the family, due to Mother’s alleged substance abuse and

erratic behaviors. Exhibit CYS-2 (4/30/18 Permanency Plan for Z.R. 3) at A-

1. CYS filed dependency petitions in March 2018, alleging that both Mother

and Father were engaging in substance abuse. Id. On April 9, 2018, CYS

received a report that Father overdosed in the family’s home. Id. Father
____________________________________________


1 The decrees also terminated involuntarily the parental rights of the Children’s
father, A.R., Sr. (“Father”). Father appealed the termination of his rights at
Superior Court docket numbers 40, 41, and 42 MDA 2020. We address his
appeal in a separate memorandum.


                                           -2-
J-A16018-20



claimed that it was not he but one of Mother’s relatives who had overdosed.

Id. However, when CYS conducted a drug screen of Father, he tested positive

for both amphetamines and methamphetamines. Id. at A-2. CYS requested

and received emergency protective custody of the Children that same day.

Id. The juvenile court conducted a shelter care hearing on April 13, 2018,

and adjudicated the Children dependent on April 27, 2018. Id. at E-1.

      As detailed below, Mother failed to address her substance abuse history

and lacked stable housing throughout the Children’s dependency. She was

also incarcerated twice, from September 2018 until November 2018, and from

February 2019 to November 2019. On October 1, 2019, CYS filed petitions to

terminate Mother’s parental rights involuntarily. The orphans’ court held a

hearing on December 9, 2019, at the conclusion of which it announced that it

would terminate Mother’s rights. The court entered decrees memorializing its

decision the following day.   Mother timely filed notices of appeal on January

6, 2020, along with concise statements of errors complained of on appeal.

      Mother now raises the following claims for our review:

      A. Did the [orphans’] court commit an error of law and/or abuse[]
      its discretion when it determined that the burden of clear and
      convincing evidence was met in terminating the parental rights of
      [Mother] pursuant to 23 Pa.C.S.[A.] § 2511 et[] seq.?

      B. Did the [orphans’] court commit an error of law and/or abuse[]
      its discretion when it determined that the conditions that [led] to
      the removal or placement of the [C]hildren would not be remedied
      (23 Pa.C.S.[A.] § 2511(a)(2)), when Mother utilized all available
      resources to her while incarcerated from February 2019 until
      November 2019. Further, upon release, Mother continued to



                                     -3-
J-A16018-20


      complete all requirements and cooperate with [CYS] to satisfy any
      outstanding objectives?

      C. Did the [orphans’] court commit an error of law and/or abuse[]
      its discretion when it determined that the conditions that [led] to
      the removal or placement of the [C]hild[ren] would not be
      remedied (23 Pa.C.S.[A.] § 2511(a)(5)), when Mother utilized all
      available resources to her while incarcerated from February 2019
      until November 2019. Further, upon release, Mother utilized all
      additional resources available to her to complete any remaining
      objectives?

      D. Did the [orphans’] court commit an error of law and/or abuse[]
      its discretion in determining that the conditions that led to removal
      continue to exist and the best interests of the [] [C]hildren would
      be best served in terminating the rights of Mother pursuant to
      Pa.C.S.[A.] 2511(a)(8)?

      E. Did the [orphans’] court commit an error of law, abuse[] its
      discretion, and/or den[y] Mother’s right to due process when it
      determined Mother's pending criminal charges, not yet heard in
      the Court of Common Pleas, was an appropriate factor to satisfy
      the factors under 23 Pa.C.S.[A.] § 2511(a) et[] seq.?

Mother’s Brief at 5-6 (suggested answers omitted).

      Mother’s claims are interrelated, so we will address them together. Our

standard of review is as follows:

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

                                      -4-
J-A16018-20


      Section 2511 of the Adoption Act governs involuntary termination of

parental rights. See 23 Pa.C.S.A. § 2511. It requires a bifurcated analysis:


      . . . . Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      In the instant matter, the orphans’ court terminated Mother’s parental

rights pursuant to Section 2511(a)(1), (2), (5), (8), and (b). We need only

agree with the court as to any one subsection of Section 2511(a), in addition

to Section 2511(b), in order to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa.

Super. 2004) (en banc), appeal denied, 863 A.2d 1141 (Pa. 2004). Here, we

analyze the court’s decision to terminate pursuant to Section 2511(a)(2) and

(b), which provides as follows:

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

                                       ***

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or
            subsistence necessary for his physical or mental well-


                                       -5-
J-A16018-20


            being and the conditions and causes of the incapacity,
            abuse, neglect or refusal cannot or will not be
            remedied by the parent.

                                      ***

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

                                      ***

23 Pa.C.S.A. § 2511(a)(2), (b).

      We first consider whether the orphans’ court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(a)(2).           Our

analysis is as follows:

      . . . . In order to terminate parental rights pursuant to 23 Pa.C.S.A.
      § 2511(a)(2), the following three elements must be met: (1)
      repeated and continued incapacity, abuse, neglect or refusal; (2)
      such incapacity, abuse, neglect or refusal has caused the child to
      be without essential parental care, control or subsistence
      necessary for his physical or mental well-being; and (3) the
      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental


                                      -6-
J-A16018-20


duties.”   In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002) (citations

omitted). Importantly, “a parent’s incarceration is relevant to the [S]ection

[2511](a)(2) analysis and, depending on the circumstances of the case, it may

be dispositive of a parent’s ability to provide the ‘essential parental care,

control or subsistence’ that the section contemplates.” In re A.D., 93 A.3d

888, 897 (Pa. Super. 2014) (citation omitted).

      Mother contends on appeal that CYS failed to present sufficient evidence

in support of its petition to terminate her parental rights involuntarily. Mother

asserts that she spent the majority of the Children’s dependency incarcerated,

but that she used the resources available to her while incarcerated to complete

parenting classes, obtain a mental health evaluation, receive counseling, and

maintain a relationship with the Children. Mother’s Brief at 12-13, 19-26, 34-

35. She also maintains that she sought out employment, obtained housing,

attended substance abuse treatment, and tested negative for illegal drugs

upon her release. Id. at 12-13, 21-22, 26, 34-35. According to Mother, CYS

focused its evidence on her instability prior to incarceration, but did not know

or bother to find out whether she made progress after her release. Id. at 19-

23, 26-27, 29-30. In addition, Mother argues that the orphans’ court relied

improperly on her pending criminal charges when deciding to terminate her

parental rights. Id. at 14, 36-37. Absent a determination of guilt, she insists

that this was a violation of her right to due process. Id.




                                      -7-
J-A16018-20


       The orphans’ court explained its decision to terminate Mother’s parental

rights pursuant to Section 2511(a) as follows:

             This is the type of case that is sadly becoming more and
       more common. It involves parents in the throes of addiction who
       are trying to become stable and clean from drugs and be re-
       established in the community. Mother and Father both appear to
       be decent people. Without the scourge of drugs, they would have
       been fine parents. Both of these parents have made efforts to
       comply with the Family Service Plan and to be in a position to
       support, nurture, and provide proper security for these children.
       However, their efforts have been wholly inadequate.

             Mother has just recently been released from jail, again.
       Although she appears sincere in her efforts to support these
       children, her efforts are mostly directed at keeping in contact with
       the [C]hildren through regular visits. Her status is more of an
       older sister or relative who likes the [C]hildren but does not or
       cannot provide support and nurture of the most basic kind.

             She has been using drugs since she was 12, except for a
       few years.[2] There is no realistic expectation that she will in the
       foreseeable future be able to provide the parenting and housing
       and security that these children need.

Orphans’ Court Opinion, 2/25/20, at 8-9.

       Our review of the certified record supports the decision of the orphans’

court. Most significantly, CYS caseworker Brittany Hacker testified regarding

Mother’s failure to address her history of substance abuse. Mother reported

that she attended a substance abuse treatment intake appointment in July

2018. N.T., 12/9/19, at 19. She then entered a rehabilitation program in

August 2018. Id. at 25-26. However, Mother failed to complete the program

____________________________________________


2 Mother testified that she began abusing substances when she “was like 12-
years-old. [sic] And then I met [Father] at 13 and I got clean and I was clean
all the way up until I was 18 -- well, 20.” N.T., 12/9/19, at 134.

                                           -8-
J-A16018-20


and left against medical advice in September 2018. Id. at 26. She received

a referral for intensive outpatient treatment that same month but Ms. Hacker

did not know if she actually attended. Id. at 27. Mother was subsequently

incarcerated from late September 2018 until November 2018.3 Id. at 31. In

January 2019, Mother indicated that she had scheduled an appointment for

medication-assisted treatment. Id. at 28. Once again, Ms. Hacker did not

know if she actually attended. Id. Mother was then incarcerated for a second

time in February 2019. Id. Reportedly, she had been on bail and probation

prior to her incarceration. Id. at 29. She violated her probation by producing

a positive drug screen, which caused her bail to be revoked.       Id.   Mother

contacted Ms. Hacker in November 2019 and informed her that she had been

released.4 Id. She did not indicate to Ms. Hacker whether she had obtained

substance abuse treatment after her release. Id. at 35, 55.5

____________________________________________


3Mother testified that she was incarcerated from August 2018 until November
2018, except for one point during which she was “out for like literally two days
and they put me back in jail[.]” N.T., 12/9/19, at 120-23.

4 CYS presented criminal docket sheets showing that Mother still had pending
criminal charges. N.T., 12/9/19, at 49-50; Exhibits CYS-8, 9, 10, 11, and 12.

5 Notably, Mother was diagnosed with paranoid schizophrenia while she was
incarcerated. N.T., 12/9/19, at 99. It is not entirely clear from the record
whether this occurred during her 2018 incarceration or during an incarceration
prior to the Children’s adjudication of dependency. See id. at 75, 99, 102-
03. Mother was prescribed medication but stopped taking it after her release,
without approval from a medical professional, because she claimed it was
making her condition worsen. Id. at 126-27. According to Ms. Hacker, Mother
was again taking medication during her incarceration from February 2019 until
November 2019. Id. at 30-31.


                                           -9-
J-A16018-20


      Mother’s own testimony confirmed that her history of substance abuse

remained unaddressed. Regarding her most recent treatment, she testified

that she attended a rehabilitation program in August 2018 for seven days

before leaving. Id. at 105. When asked why she left the program after only

seven days, Mother replied, “I don’t really know.” Id. She explained that she

had an appointment for additional treatment that same month, but that she

was unable to attend because she was incarcerated. Id. at 106. After her

release, Mother sought to enroll in medication-assisted treatment. Id. at 112.

However, she explained that she was unable to participate in treatment

because she could not remain clean for forty-eight hours at a time, which was

a prerequisite for obtaining a prescription for Suboxone. Id. at 112, 127, 131.

Mother’s incarceration in February 2019 began one or two weeks after her

failed attempt to participate in medication–assisted treatment. Id. at 113,

131. Mother stated that she attended Narcotics Anonymous and/or Alcoholics

Anonymous meetings during her periods of incarceration and that she began

attending “sober recovery” meetings at a church following her release. Id. at

107-09. She also stated that she had scheduled an appointment for outpatient

treatment for the week after the termination hearing. Id. at 113-14.

      In addition, the record demonstrates that Mother lacked stable housing

throughout the Children’s dependency. Ms. Hacker testified that Mother and

Father were evicted from their initial housing in April or May 2018, and that

they began living in a hotel and in their car. Id. at 32-33. They then lived


                                    - 10 -
J-A16018-20


with family members in June or July 2018. Id. at 33. Mother and Father

apparently ended their relationship, and Mother reported that she was living

with a new boyfriend in September 2018. Id. at 34. However, Mother and

Father were back together and moving into a trailer by January 2019. Id.

After Mother’s incarceration in February 2019 and release in approximately

November 2019, she reported that she was living with her grandmother. Id.

at 28-29, 35.

      In light of this evidence, it is clear that Mother is incapable of parenting

the Children, and that she cannot or will not remedy her parental incapacity.

The Children entered foster care in April 2018. By the time of the termination

hearing in December 2019, they had remained in foster care for over a year

and a half. During the Children’s placement, Mother made little if any progress

toward addressing her history of substance abuse, obtaining stable housing,

and otherwise placing herself in the position to provide them with appropriate

parental care. Most significantly, Mother continued to abuse substances up

until her incarceration in February 2019. Mother admitted that she was unable

to stay clean for even forty-eight hours at a time prior to her incarceration.

She was released approximately a month before the hearing and it remained

doubtful whether she would be able to maintain her newfound sobriety when

not in jail. The Children’s lives cannot remain on hold indefinitely when Mother

has shown no prospect of improvement. See In re Adoption of R.J.S., 901

A.2d 502, 513 (Pa. Super. 2006) (“[A] child's life cannot be held in abeyance


                                     - 11 -
J-A16018-20


while a parent attempts to attain the maturity necessary to assume parenting

responsibilities. The court cannot and will not subordinate indefinitely a child’s

need for permanence and stability to a parent's claims of progress and hope

for the future.”). Therefore, we affirm the decision of the orphans’ court to

terminate Mother’s parental rights pursuant to Section 2511(a)(2).

      In reaching this conclusion, we reject Mother’s claim that the orphans’

court relied impermissibly on her pending criminal charges when reaching its

decision. Our review of the record does not indicate that the court placed any

weight on Mother’s charges. The court’s opinion does not mention Mother’s

criminal history, other than to note that she had been incarcerated twice. As

explained above, incarceration is a relevant factor, and may be determinative,

when deciding whether to terminate parental rights. A.D., 93 A.3d at 897.

In addition, counsel for CYS asked Mother during the hearing what her plan

for the Children would be if she were convicted of the charges. N.T., 12/9/19,

at 132. Counsel for Mother objected and the court sustained the objection on

the basis that the question was speculative. Id. The only indication that the

court may have considered the charges was its statement that it was “kind of

bother[ed]” by the fact that Mother “start[ed] using and getting involved in

significant criminal activity after she ha[d] three kids.” N.T., 12/9/19, at 165.

However, Mother herself admitted that she engaged in criminal conduct after

the Children’s birth by abusing substances. Id. at 112, 127, 131. The court’s




                                     - 12 -
J-A16018-20


description of Mother’s conduct was accurate and we see no basis upon which

to disturb its decision.

      We next consider whether the orphans’ court abused its discretion by

terminating her parental rights to the Children pursuant to Section 2511(b).

The requisite analysis is as follows:

      Section 2511(b) focuses on whether termination of parental rights
      would best serve the developmental, physical, and emotional
      needs and welfare of the child. As this Court has explained,
      Section 2511(b) does not explicitly require a bonding analysis and
      the term ‘bond’ is not defined in the Adoption Act. Case law,
      however, provides that analysis of the emotional bond, if any,
      between parent and child is a factor to be considered as part of
      our analysis. While a parent’s emotional bond with his or her child
      is a major aspect of the [S]ection 2511(b) best-interest analysis,
      it is nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.

            [I]n addition to a bond examination, the trial court can
            equally emphasize the safety needs of the child, and
            should also consider the intangibles, such as the love,
            comfort, security, and stability the child might have
            with the foster parent. Additionally, this Court stated
            that the trial court should consider the importance of
            continuity of relationships and whether any existing
            parent-child bond can be severed without detrimental
            effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011) (quotation marks and

citations omitted).

      Mother addresses Section 2511(b) only briefly on appeal. Nonetheless,

we conclude that she has preserved a challenge to Section 2511(b) for our

review. Mother contends that CYS presented insufficient evidence regarding



                                        - 13 -
J-A16018-20


the Children’s needs and welfare because there was no testimony that she

was detrimental to the Children, or that preserving her parental rights would

be harmful to them. Mother’s Brief at 18-19.

       The orphans’ court explained its decision to terminate Mother’s parental

rights pursuant to Section 2511(b) as follows:

              These children are at a tipping point in their lives. The major
       consideration in this case is their best interest. This court is
       unwilling to gamble that miraculously these parents will be in a
       position to provide a home and adequate support and nurture for
       these children in the foreseeable future. To uproot them from a
       stable environment in their formative years is an unwise gamble
       with precious lives. To postpone a decision while the parents have
       no plans to establish a nurturing, supportive home for the
       [C]hildren is equally unwise. After almost two years of placement
       and five years of concerns and supervision by [CYS], the odds of
       a stable home for these children with Mother and Father are slim.

                                           ***

       . . . . Not only have Father and Mother failed to perform parental
       duties for the [C]hildren since April 9, 2018, there is no indication
       that they will be able to do so in the near future. It is not in the
       best interest of the [C]hildren to deny them permanency, stability,
       comfort, and hope. These children are now thriving and need
       continued stability and permanency.

Orphans’ Court Opinion, 2/25/20, at 9-12.6

____________________________________________


6 The orphans’ court conducted an in camera interview of Z.R. 1 during the
termination hearing. Z.R. 1 stated that he wanted to stay at his foster home.
N.T., 12/9/19, at 21-23. However, the court found that Z.R. 1 “certainly didn’t
have the maturity to reasonably articulate what he wanted to do or not do and
reasons for it and all that sort of thing. He just seems to be kind of content
with life, from what I could see.” Id. at 25. The court agreed with the opinion
of the Children’s guardian ad litem, who asserted that Z.R. 1 and his siblings
were unable to offer their positions on the termination of Mother’s rights. Id.



                                          - 14 -
J-A16018-20


       While it was appropriate for the orphans’ court to consider the Children’s

need for stability and permanency, and while the record supports the court’s

findings in this regard, we are constrained to conclude that the court’s analysis

was incomplete.       As explained above, a court may not terminate parental

rights pursuant to Section 2511(b) without considering whether an emotional

bond exists between the relevant parent and child, and what harm, if any, will

befall the child if the court severs that bond. See C.D.R., 111 A.3d at 1219;

see also In re Adoption of J.N.M., 177 A.3d 937, 944 (Pa. Super. 2018),

appeal denied, 183 A.3d 979 (Pa. 2018) (quoting In re E.M., 620 A.2d 481,

484-85 (Pa. 1993)) (“When examining the effect upon a child of severing a

bond, courts must examine whether termination of parental rights will destroy



____________________________________________


at 3-4, 25. At the conclusion of the hearing, the court stated the following
regarding the interview:

             In the meantime, we talk about poor [Z.R. 1] back there,
       and he’s a nice young man who couldn’t express his opinion about
       a whole lot of things except I got this out of him . . . that he was
       happy and comfortable where he was. I mean, he didn’t say
       anything negative about his parents or anything, but he was
       happy and comfortable where he was. . . .

             And I suspect the other children are probably similar but
       maybe not on his level, but they all have great possibilities of
       having a happy life ahead of them, a productive life ahead of
       them, and they’re doing pretty well and cared for [sic] right now.
       I hate to be the one that rolls the dice and say[s], well, let’s put
       them on hold for awhile [sic] and then do more damage ‘cause
       there’s been damage done already . . . .

Id. at 166.

                                          - 15 -
J-A16018-20


a ‘necessary and beneficial relationship,’ thereby causing a child to suffer

‘extreme emotional consequences.’”).

      In the matter at bar, the orphans’ court addressed Mother’s relationship

with the Children in only a single sentence in its opinion, which appeared as

part of its Section 2511(a) analysis. As quoted above, the court stated that

Mother’s “status is more of an older sister or relative who likes the [C]hildren

but does not or cannot provide support and nurture of the most basic kind.”

Orphans’ Court Opinion, 2/25/20, at 9. The court did not make clear whether

it believed that the Children share a bond with Mother or whether terminating

her rights would have negative emotional consequences for the Children.

      Moreover, to extent the orphans’ court found that the Children do not

share a bond with Mother, and that terminating Mother’s rights would not have

negative emotional consequences for the Children, the court’s findings lack

record support. CYS presented little if any evidence addressing the Children’s

relationship with Mother. Our review of the record has not uncovered any

testimony regarding this issue, other than Ms. Hacker’s statement that Mother

is “appropriate” during her visits with the Children “and can generally run after

each child when they’re all going in different directions.” N.T., 12/9/19, at

74. CYS also presented Exhibit CYS-18, which details Mother’s attendance at

visits. The exhibit indicates that Mother participated in visits with the Children

consistently, even visiting while incarcerated. In total, Mother participated in

thirty-nine of forty-eight scheduled visits during the Children’s dependency.


                                     - 16 -
J-A16018-20


Thus, because the court terminated Mother’s parental rights to the Children

without conducting a complete Section 2511(b) analysis, and because the

court lacked the evidence needed to conduct a complete analysis, we conclude

that we must vacate the portion of the court’s decrees terminating Mother’s

rights as to Section 2511(b) and remand for further proceedings. See E.M.,

620 A.2d at 485 (remanding “for a reevaluation of the needs and welfare of

the children, taking into account whatever bonds may currently exist between

the children and appellant, as well as other factors having bearing upon

whether termination is proper.”); see also In re Adoption of A.C.H., 803

A.2d 224, 230 (Pa. Super. 2002) (remanding “to give the parties an

opportunity to present further testimony regarding the emotional bonds

between mother and daughter, and the effect a termination of parental rights

would have on A.C.H.”).

      Based on the foregoing analysis, we affirm the portion of the December

10, 2019 decrees terminating Mother’s rights pursuant to Section 2511(a) but

vacate the portion of the decrees terminating Mother’s rights pursuant to

Section 2511(b) and remand. On remand, the orphans’ court must conduct

an additional hearing as soon as possible, in order to receive and consider

evidence regarding the Children’s relationship with Mother, after which it must

enter new decrees granting or denying termination of her rights pursuant to

Section 2511(b).




                                    - 17 -
J-A16018-20


     Decrees affirmed in part and vacated in part. Case remanded for further

proceedings consistent with this memorandum. Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 08/05/2020




                                  - 18 -